Citation Nr: 0214042	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-25 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

Entitlement to a separate compensable evaluation for a right 
foot gun shot wound (GSW) scar.  

(The issues of entitlement to service connection for 
residuals of an injury to the spine, an evaluation in excess 
of 10 percent for cystic acne, a separate compensable 
evaluation for acne scars, an evaluation in excess of 20 
percent for residuals of a GSW to the right foot with 
amputation of the right second toe, and entitlement to 
special monthly compensation for loss of use of the right 
foot will be the subject of a later decision of the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1953 to June 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the RO that denied the claims that are currently in appellate 
status.  In July 2002 the veteran appeared and offered 
testimony at an RO hearing before the undersigned Board 
member.  A transcript of this hearing is of record.  The case 
is before the Board for appellate consideration at this time.  

With the exception the issue of entitlement to a separate 
compensable rating for a right foot gun shot wound (GSW) 
scar, the Board is undertaking additional development on all 
the claims currently in appellate status pursuant to 
authority granted by 67 Fed. Reg. 3009, 3104 (January 23, 
2002) (to be codified at 38 C.F.R.§ 19.9(a)(2).  When 
development is completed in regard to these matters, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3009, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing the 
issues of entitlement to service connection for the residuals 
of a spinal injury, entitlement to an evaluation in excess of 
20 percent for residuals of a GSW to the right foot with 
amputation of the right second toe, entitlement to special 
monthly compensation for loss of use of the right foot, 
entitlement to an evaluation in excess of 10 percent for 
cystic acne, and entitlement to a separate compensable 
evaluation for acne scars.  


FINDING OF FACT

The veteran's 2nd right toe amputation scar is not tender, 
painful, poorly nourished or repeatedly ulcerated, and does 
not independently limit the function of the right foot.  


CONCLUSION OF LAW

The criteria for a separate compensable rating for a 2nd 
right toe amputation scar have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§  4.14, 4.31, 4.71a, 
Diagnostic Codes 7803, 7804, 7805 (2001) 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Although the RO was not cognizant of the provisions of the 
VCAA at the time it last adjudicated the veteran's current 
claim for an separate compensable rating for a gunshot wound 
scar on the right foot, it is the opinion of the Board that 
no further action by the RO is necessary to comply with the 
VCAA in regard to this particular claim.  

The Board notes that in a statement of the case dated in 
October 2000 and in a subsequent supplemental statement of 
the case, the veteran has been informed of the criteria for a 
separate compensable rating for a gunshot wound scar on the 
right foot.  He was thereby informed of the evidence needed 
to substantiate his claim.  In a January 2001 letter, he was 
informed of what evidence he was responsible for obtaining.

Moreover, in July 2002, the veteran provided testimony to the 
undersign Board member that is pertinent to this claim.  The 
criteria for a compensable evaluation were discussed and the 
veteran was invited to report pertinent evidence.  He has 
been afforded recent VA medical examinations of his right 
foot that have provided the clinical information necessary to 
the adjudication of his claim for a separate compensable 
evaluation for a gunshot wound scar on the right foot.  
Otherwise, it does not appear that any clinical evidence 
relevant to this claim is available, but not associated with 
the claims folder.  

Because VA has complied with the notice requirements of the 
VCAA, afforded necessary examinations, and since there is no 
known outstanding and available evidence there is no 
reasonable possibility that further efforts could aid in 
substantiating the veteran's claim for service connection for 
a separate compensable evaluation for a gunshot wound scar on 
the right foot.  38 U.S.C.A. § 5103A(a)(2).

The Board will therefore proceed to consider the merit of 
this claim on the basis of the evidence currently of record.  

I.  Factual Basis

Review of the service medical records reveal that the veteran 
accidentally shot himself in the right foot with a shotgun in 
November 1954.  The veteran received initial treatment at a 
VA facility and evaluation revealed a 3-centimeter by 3-
centimeter wound about the base of the 2nd and 3rd toes on the 
right.  The 2nd toe was attached by only a narrow piece of 
skin.  

The wound was debrided at the VA facility and, after 12 days, 
the veteran was transferred to a military medical facility.  
When the wound became clean enough a split thickness skin 
graft was applied.  One edge of the wound was slow to heal 
because of slight, but persistent drainage, the source of 
which was believed to be the head of the second metatarsal 
head that was partially blown away by the charge.  

An x-ray performed during the hospitalization showed absence 
of the 2nd toe with some absorption of the head of the 2nd 
metatarsal.  The fractures of the third metatarsal appeared 
to have healed.  There was a small metallic fragment on the 
plantar surface of the soft tissue.  In the course of his 
recovery during this hospitalization the veteran could walk 
with a slight limp and slight pain, but he was unable to run.  

At the time of discharge from the hospital in March 1955, the 
diagnoses were wound, missile, gunshot, right foot, no artery 
or nerve involvement; and absence, acquired, 2nd toe, right 
foot, due to GSW.  The veteran was discharge from the service 
by reason of these disabilities.  On his June 1956 
examination prior to service discharge, evaluation of the 
feet revealed an amputation of the 2nd right toe.  

On VA general medical examination in September 1993 the 
veteran that he underwent amputation of the 2nd toe of the 
right foot after his accidental GSW in 1954.  He complained 
of aching in the third right toe since that injury and he 
reported that the third toe did not move.  He also said that 
the distal portion of the foot hurt all the time, as did the 
3rd and 1st toes.  He reported drainage from the site of the 
amputation that last occurred four months earlier.  
Evaluation revealed findings that included a missing right 
2nd toe and a crusted area on the 3rd toe at the base of the 
medial surface.  The 1st and 3rd toenails were thickened.  An 
x-ray showed an absent 2nd right toe and a metallic opacity 
in the great toe.  The bones were demineralized.  The 
diagnoses included absent right 2nd toe with probable 
osteomyelitis between the 1st and 3rd toes.  

In a November 1993 rating action, the RO granted service 
connection for a GSW right foot, amputation of the 2nd right 
toe, fracture third right toe.  A 20 percent evaluation was 
assigned for this disability, effective April 5, 1993.  

VA clinical records and medical statements reflect treatment 
and evaluation for periodic drainage from a site between the 
1st and 3rd right toes with impressions that included neuroma, 
possible osteomyelitis, and infections.  

On a VA examination in December 1997 the veteran complained 
of a periodic serous discharge mixed with blood from the 
sight of his right foot wound.  Evaluation revealed an absent 
right 2nd toe secondary to amputation.  The wound was 
described as well healed without evidence of tissue loss, 
tissue adherence, disfigurement, or tenderness.  There was 
full range of motion in the veteran's remaining toes with 
some pain on movement.  The veteran was noted to have pain 
and limited flexion and extension of the right toes without 
edema, instability, weakness or tenderness in the feet.  

On VA examination of the veteran's right foot in May 2000 it 
was reported that the veteran gave a history of continuous 
pain in the right foot since 1954.  It was noted that the 
veteran was not on any medication for this problem and he had 
no flare-ups of his right foot disability.  He was noted to 
use a cane for ambulation, but did not use corrective shoes, 
shoe inserts, or a brace.  He reported difficulty using 
stairs and he said he could walk no more than 75 yards.  
There was pain and limitation of flexion and extension in his 
right toes.  There was no edema, instability, weakness, or 
tenderness in the toes and he favored the right foot while 
walking.  No skin or vascular changes were reported.  

On a July 2002 hearing at the RO before the undersigned Board 
member, the veteran described his inservice right foot injury 
and the symptoms and treatment he had experienced thereafter.  
He said that he had increasing and constant pain in the right 
foot.  

II.  Legal Analysis

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service connected disease 
or injury in establishing the service connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  These 
rating criteria, however, do not preclude separate ratings 
for both a gunshot wound, and a gun shot wound scar.  Esteban 
v. Brown, 6 Vet App 259 (1994).  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2001).  Scars 
that are superficial, and poorly nourished with repeated 
ulceration are evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2001).  

Scars that are superficial, tender and painful on objective 
demonstration are evaluated as 10 percent disabling.  The 10 
percent rating will be assigned when the requirements are 
met, even though the location may be on the tip of the finger 
or toe and the rating may exceed the amputation value for the 
limited involvement. 38 C.F.R. § 4.118, Diagnostic Code 7804 
and note (2001).  

Other scars are rated on the basis of limitation of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  

The criteria for rating scars were recently revised.  67 Fed. 
Reg. 49,596 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118).  In addition to the criteria discussed above, a 
compensable evaluation can now be provided for scars that 
cover an area of 144 square inches or more under Diagnostic 
Code 7802; a scar that is unstable, that is, one manifested 
by frequent loss of skin cover under Diagnostic Code 7803; or 
scars that are deep, cause limitation of motion and cover an 
area in excess of six square inches under Diagnostic Code 
7801.  Initial consideration of these criteria by the Board 
does not cause prejudice to the veteran.  The undisputed 
evidence shows that the veteran does not have limitation of 
motion, a scar of the requisite size, or an unstable scar.  
Therefore the new rating criteria have no applicability to 
the veteran's claim.  

The old rating criteria also provide no basis for awarding a 
separate compensable evaluation.  The December 1997 VA 
examination shows that the scar was not manifested by 
tenderness, tissue loss, pain or limitation of motion.

The evidence of record, including recent VA examinations of 
the veteran's right foot, indicates that the veteran has pain 
in the distal portion of his right foot as a consequence of 
his gunshot wound to the foot and resulting amputation of the 
2nd toe.  There is pain on motion and some limitation of 
motion of his remaining toes of the right foot.  

The evidence also indicates that there is an occasional 
serous discharge from the base of the third toe of the foot 
that raises the possibility of osteomyelitis in the right 
foot.  On the December 1997 VA examination the area around 
the wound itself was described as well healed without 
evidence of tissue loss, tissue adherence, disfigurement, or 
tenderness.  This evidence also shows that the wound scar 
from the veteran's GSW to the foot and amputation of the 2nd 
right toe is not itself tender, painful, repeatedly ulcerated 
or poorly nourished.  

Moreover, there is no evidence in the record indicating that 
the wound scar itself results in a limitation of function in 
the veteran's right foot separate and distinct from those 
aspects of the veteran's disability to the right foot already 
encompassed by the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  In regard to the clinical findings 
indicating periodic serous drainage from the right foot that 
is possibly indicative of osteomyelitis, such symptomatology 
would be subsumed under the provisions 38 C.F.R. § 4.71a, 
Diagnostic 5284, which is already being used to evaluate the 
veteran's right foot disability, as well as under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5000, which 
contains the criteria for rating osteomyelitis.  In view of 
the above, the Board concludes that a separate compensable 
rating for a 2nd right toe amputation scar is not warranted.  


ORDER

A separate compensable rating for a 2nd right toe amputation 
scar is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

